DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsunaga et al (herein Mitsunaga) US PG PUB 2012/0128349.
Re claim 1, Mitsunaga discloses a simulated signal light generation apparatus for simulating an uplink signal light generated in an optical network unit (ONU) in a passive optical network (PON), the apparatus comprising: 
a usage state control unit configured to set a service usage state of the ONU (the user usage state management prat determines the user usage situation based on the state monitoring result of one or all of the DBA processing part, switches the operation of the DBA control part depending on the use situations adjusts the control frame about between the OLT and the ONU ¶ [0011], such that the DBA or dynamic bandwidth allocation processing part for control the frame transfer in the direction from the ONU to the OLT ¶ [0010]); 
a signal generation unit configured to generate an uplink signal frame according to the usage state set by the usage state control unit (In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4¶ [0068], such that the ONU determines the usage state as to when to transmit according to control within the OLT as determined by the amount of bytes that needed to be sent); and 
an electrical/optical conversion unit configured to convert an electrical signal from the signal generation unit into an optical signal (the O/E element 23 is coupled to the ONU control part, Fig. 3, that is coupled to the PON such that any signal from the ONU will be converted into an optical signal to be sent), 
wherein the optical signal from the electrical/optical conversion unit is repeatedly transmitted as the uplink signal light to an optical fiber core (after the end of the uplink data transfer, the periodical polling processes is repeated with the POLL_GATE again ¶[0068], such that after the uplink is transmitted, the system is once again polled in order to determine if additional uplink signal needs to be transmitted and another amount of allocation of the uplink communication may be transmitted. Furthermore, in any other polling that is performed, the system will also send a response back to the OAM processing within the OLT).  
Re claim 4, Mitsunaga discloses the simulated signal light generation apparatus according to claim 1, wherein a plurality of the electrical/optical conversion units are provided (there are a plurality of ONUs, Fig. 1, and wherein each ONU comprises and O/E unit 23, Fig. 3), the signal generation unit outputs the generated uplink signal frame to the electrical/optical conversion units defined for each usage state set by the usage state control unit In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4¶ [0068], such that each ONU would generate its own signal defined by the usage state to each ONU), and the electrical/optical conversion units output an optical signal to different ports defined for the respective electrical/optical conversion units (the O/E element 23 is coupled to the ONU control part, Fig. 3, that is coupled to the PON such that any signal from the ONU will be converted into an optical signal to be sent form it corresponding port back into the PON).  
Re claim 5, Mitsunaga discloses all the element of claim 4, which claim 5 is dependent upon. Furthermore, Mitsunaga discloses wherein the signal generation unit generates the uplink signal frame including a preamble describing a logical link identifier corresponding to the port (In the case of a GE-PON, an identifier called a Logical Link ID, logical link identifier (LLID) is embedded in a preamble part of Ethernet frame, whereby data multiplexing of ONUs is realized with this identifier. ¶ [0053], such that the LLID corresponding the ONU with corresponds to one of the ports within the passive optical network, Fig. 1).  
Re claim 6, Mitsunaga discloses all the elements of claim 4, which claim 6 is dependent. Furthermore, Mitsunaga discloses wherein the signal generation unit generates the uplink signal frame describing a source address corresponding to the port (Fig. 7 is an example of the transfer databased of the OLT in the case where the number of LLIDs is 128. The transfer databased include the LLID 71 as well as the MAC address 76 ¶ [0072] The DHCP/PPP processing part 43 is a functional block for using the address of the layer 3 or equivalent in the transfer on the logical link. In the DHCP, the IP address is delivered to the terminal through a sequence like Discover-Offer-Request-Ack between the user terminal and the DHCP server, as defined in an Internet Engineering Task Force (IETF) RFC 2131. The DHCP/PPP processing part 43 snoops into this sequence, confirms the address extraction result, and registers the result of binding the L2 address (MAC) and the L3 address (IP) in the transfer database 44a. ¶ [0059] and In the uplink frame distribution part 46, the frame format is analyzed, and the MPCP/OAM frame is distributed to the PON control part 42 and terminated. The DHCP/PPP frame is inputted into the DHCP/PPP processing part 43 for the snoop processing, multiplexed again with the user frame in the uplink multiplexing part 48, and inputted into the network node interface 45 ¶ [0060], such that the signal element within the ONU that generates the uplink signal frames also includes the elements such as the MAC address).
Re claim 8, Mitsunaga discloses a simulated signal light generation method performed by a simulated signal light generation apparatus for simulatively generating an uplink signal light generated in an optical network unit (ONU) in a passive optical network (PON), the method comprising: 
setting a service usage state of the ONU (the user usage state management prat determines the user usage situation based on the state monitoring result of one or all of the DBA processing part, switches the operation of the DBA control part depending on the use situations adjusts the control frame about between the OLT and the ONU ¶ [0011], such that the DBA or dynamic bandwidth allocation processing part for control the frame transfer in the direction from the ONU to the OLT ¶ [0010], wherein the selection of the amount of bandwidth allocation is the determine of the usage state); 
generating an uplink signal frame according to the usage state by the setting for the usage state (In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4¶ [0068], such that the ONU determines the usage state as to when to transmit according to control within the OLT as determined by the amount of bytes that needed to be sent); and 
converting an electrical signal of the uplink signal frame in the generating into an optical signal  (the O/E element 23 is coupled to the ONU control part, Fig. 3, that is coupled to the PON such that any signal from the ONU will be converted into an optical signal to be sent), wherein the optical signal converted in the conversion is repeatedly transmitted as the uplink signal light to an optical fiber core (after the end of the uplink data transfer, the periodical polling processes is repeated with the POLL_GATE again ¶[0068], such that after the uplink is transmitted, the system is once again polled in order to determine if additional uplink signal needs to be transmitted and another amount of allocation of the uplink communication may be transmitted. Furthermore, in any other polling that is performed, the system will also send a response back to the OAM processing within the OLT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga as applied to claim 4 above, and further in view of Sakamoto et al (herein Sakamoto) US PG PUB 2012/0106958.
Re claim 7, Mitsunaga disclose all the elements of claim 4, which claim 7 is dependent. Furthermore, Mitsunaga discloses wherein4TDM/sv the ports are connected to respective optical fiber cores having distal ends interconnected at an optical splitter (each of the optical fibers of the ONU are coupled to the optical splitter 3, Fig 1). 
Mitsunaga discloses the OLT 4 and the ONUs 2 are connected at 1 to N in the PON system. Between the OLT 4 and the ONUs 2, plural logical links are set on one physical link, and a path to each ONU 2 is set by this logical link. In the case of a GE-PON, an identifier called a Logical Link ID, logical link identifier (LLID) is embedded in a preamble part of Ethernet frame, whereby data multiplexing of ONUs is realized with this identifier. For a downlink signal of the PON (in the direction from the upper-level network to the user home), the same signal arrives at all of the ONUs 2, and each ONU 2 judges whether or not the received frame is addressed to its own based on the LLID, and chooses the received frame. On the other hand, if the plural ONUs 2 transmit an uplink signal at the same time, a data collision may occur, whereby the frame transfer is realized under the polling control from the OLT 4. In the PON, one optical fiber is shared among the plural ONUs 2, in which a control of dynamically allocating an uplink bandwidth from the ONU 2 to the OLT 4 depending on the traffic volume is performed under the polling control, and called a DBA control ¶ [0053], such that the prior art is aware that collisions do take place within a system such that the system is aware as therefore also does things like determine when a certain ONU should communicate. To the extent that
Mitsunaga does not explicitly disclose an optical signal is output with optical strength defined for each port from each of the ports at such timing that the optical signals do not collide with each other after being multiplexed at the optical splitter. However, Sakamoto discloses the DBA processing part 707 performs a dynamic bandwidth assignment process for deciding, at every predetermined DBA period, how large communication bandwidth is allocated to each of the ONUs 3000 accommodated within the period by the OLT> This communication bandwidth indicates how long byte length is allocated to each ONU 300 in the totally byte length that can be transmitted in on DA period. A ranging processing part 708 measures the distance between the OLT 200 and each ONU 300 by measuring the time taken from sending a ranging signal for distance measurement to each ONU to receiving a reply to the signal, and adjust the delay time of the signal to transmit to prevent collision and interference of the signal from each ONU 300 to the OLT 200 ¶ [0096].
Mitsunaga and Sakamoto are analogous art because they are from the same field of endeavor, passive optical networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Mitsunaga and Sakamoto before him or her, to modify the control of the uplink signal of Mitsunaga to include the ability to control for time of transmission distance along the optical path to avoid collision of Sakamoto because it combines prior art elements, according to known methods, to yield predictable results, in this case, better ensuring against collision within the uplink communication of the network. 

Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 2, the claim is dependent upon claim 1 which is rejected, and further recites: “wherein the service usage state of the ONU includes IP communication and phone, the uplink signal frame includes a tag protocol identifier identifying a VLAN tag and tag control information, and the signal generation unit generates the uplink signal frame including a combination of the tag protocol identifier and the tag control information corresponding to each of the IP communication and the phone.”. 
However, while portions of the claim scope are disclosed by the prior art of Mitsunaga, such as the use of IP communication, as suggested by the use of an IP address to be communication within the system ¶ [0059]. Furthermore, the system also discloses the use of a VALN tag, stating “the VID indicates the VLAN ID at a point of the NNI for the frame transferred of each LLID. The L2 means the transfer with learned MAC address, DHCP means the transfer with a combination of learned MAC and IP or IPv6 Prefix, VID means the transfer with VLAN ID only and PPP means transfer with a combination of mac address and PPPoE session ID ¶ [0073]. However, the examiner was unable to find, alone or in combination of the signal generation unit generates the uplink signal frame including a combination of the tag protocol identifier and the tag control information corresponding to each of the IP communication and phone, such that when the claim scope is considered as a whole as well as the uplink signal frame includes a tag protocol identifier identify the VLAN tag and the tag control information. Hence the claim scope, when considered in its entirety, is considered allowable. 
Re claim 3, this claim is dependent upon claim 2 and is allowable for the reasons previously stated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637


/TANYA T MOTSINGER/               Examiner, Art Unit 2637